Citation Nr: 0928599	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for transverse myelitis 
(also claimed as peripheral neuropathy), to include as due to 
exposure to Agent Orange.

2.  Entitlement to service connection for transverse myelitis 
(also claimed as peripheral neuropathy), to include as due to 
exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION
 
The Veteran had active service from October 1963 to October 
1966.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in April 2009 by the 
undersigned Veterans Law Judge. 

During the hearing, the Veteran raised the issues of 
entitlement to service connection for a knee disability, 
kidney and bowel problems, and hemorrhoids, as secondary to 
transverse myelitis.  These issues are REFERRED to the RO for 
appropriate action.

The issue of entitlement to service connection for transverse 
myelitis (also claimed as peripheral neuropathy), to include 
as due to exposure to Agent Orange is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for transverse myelitis 
was originally denied by the RO in November 1994.  The 
Veteran was notified in writing of the decision, but he did 
not initiate an appeal within the applicable time limit.

2.  In December 1997, the RO confirmed the denial of service 
connection for transverse myelitis.  The Veteran was notified 
in writing of the decision, but he did not initiate an appeal 
within the applicable time limit.

3.  Evidence pertaining to the Veteran's transverse myelitis 
received since the December 1997 RO decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1997 decision that denied service 
connection for transverse myelitis is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the December 1997 rating decision 
is new and material, and the Veteran's claim for service 
connection for transverse myelitis is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Transverse Myelitis

Notwithstanding determinations by the RO that new and 
material evidence has been received to reopen the Veteran's 
claim, it is noted that on its own, the Board is required to 
determine whether new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim 
for service connection for transverse myelitis was first 
denied in a rating decision of November 1994.  That decision 
was confirmed by the RO in a December 1997 rating decision, 
on the basis that the Veteran failed to provide medical 
evidence in support of his claim.  The Veteran was notified 
of his right to appeal that decision in December 1997.  The 
Veteran did not file a timely notice of disagreement and 
subsequently, the December 1997 rating decision became final 
when the Veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection 
for transverse myelitis may only be opened if new and 
material evidence is submitted.  

In this instance, since the December 1997 decision denied the 
claim on the basis that there was no medical evidence to 
support his claim, the Board finds that new and material 
evidence would consist of medical evidence supporting the 
Veteran's claim.

Evidence received since the December 1997 rating decision 
consists of treatment records and other documents.  
Specifically, the Veteran has submitted several medical 
opinions linking his exposure to Agent Orange to his 
transverse myelitis.  Additionally, treatment records 
indicate the Veteran has received medical treatment for this 
disability.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
transverse myelitis is reopened.

The Board has reopened the claim of service connection for 
transverse myelitis, and is remanding the claim, as will be 
discussed subsequently.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for transverse 
myelitis; to this extent, the appeal is granted.


REMAND

The claim of service connection for transverse myelitis has 
been reopened.  In light of the evidence presented, 
additional information is necessary.  

The duty to assist has not been met.  As set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), the Department 
of Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  Under the 
VCAA, when VA receives a claim, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim, that VA will seeks to provide, and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran has not been given VCAA notice regarding what is 
necessary to substantiate a claim based on exposure to Agent 
Orange.  Notification of the duties to assist for a claim 
based on exposure to Agent Orange must be provided to the 
Veteran.  Furthermore, the Veteran has not yet been provided 
with notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO indicated in a November 1994 rating decision that the 
Veteran received the Armed Forces Expeditionary Medal for 
Vietnam and that Vietnam service had been verified.  
Additionally, the Veteran testified during the April 2009 
hearing that he was in Vietnam, particularly in the Da Nang 
harbor, the Chu Lai port, and Hue port in 1965.  As such, 
exposure to Agent Orange has been conceded. 

Several private physicians have submitted statements opining 
it is as likely as not that the Veteran's transverse myelitis 
is related to exposure to Agent Orange.  However, neither 
physician explained any rationale for these opinions.  The 
Court has found that a medical opinion that contains only 
conclusions and is not supported by reasons or rationale 
should be accorded no weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Therefore, a remand is required in 
order to afford the Veteran a VA examination and to obtain a 
nexus opinion with rationale to determine the likelihood that 
the Veteran's transverse myelitis is a result of exposure to 
Agent Orange.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice for the 
issue on appeal, including an explanation 
as to the information or evidence needed 
to establish a claim based on exposure to 
Agent Orange.

2.  Send the Veteran notice informing him 
of the evidence needed to establish a 
disability rating and effective date for 
the claim on appeal.  

All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, must be fully met. 

3.  Obtain and associate with the 
claims folder any updated treatment 
records.

4.  Afford the Veteran a VA examination 
for transverse myelitis, to include as 
due to exposure to Agent Orange.  The 
claims folder should be made available to 
the examiner for review.  The examination 
should include any tests or diagnostic 
procedures felt to be appropriate for the 
claim.  

The examiner should review all pertinent 
records associated with the claims file 
and offer comments and an opinion 
addressing whether it is at least as 
likely as not (i.e., probability of 50 
percent), that the disability had its 
onset during service, became manifest to 
a degree of 10 percent within one year 
from the date of separation from service, 
or was due to or aggravated by exposure 
to Agent Orange.

The examiner is also asked to 
specifically provide an opinion and 
comments on the opinions by Dr. Kasulke 
and Dr. Ramachandran that the Veteran's 
transverse myelitis is as likely as not 
related to Agent Orange exposure.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

5.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and 
the Veteran has been given adequate time 
to respond, readjudicate his claim.  If 
the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


